0otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on June 10, 2022.  Application No. 17/048,914, is a 371 of PCT/CN2019/08294, filed April 16, 2019, and claims foreign priority to Chinese Application No. CHINA 201810341153.0, filed April 17, 2018.  In a preliminary amendment filed October 19, 2020, Applicant cancelled claims 1-8, 33, and 34.  Claims 9-32 and 35-39 are pending.  Claims 30-32 and 35-39 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on January 4, 2022.  Claims 9-29 are examined below.  
Rejections Withdrawn
	The rejection of claims 9-13, 15-25, 28 and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., U.S. Patent No. 6,214, 857, is withdrawn in view of Applicant’s June 10, 2022, Amendment & Remarks.

	The rejection of claims 9-25 and 27-29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., U.S. Patent No. 5,605,914, is withdrawn in view of Applicant’s June 10, 2022, Amendment & Remarks.

New Rejection Necessitated by Applicant’s June 10, 2022, Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Niwayama et al., 39(16) J. Med. Chem. 3044-45 (1996) (citing the CAS abstract for the compounds disclosed therein.  The CAS abstract for Niwayama discloses the following compounds as well as pharmaceutical compositions thereof:  

    PNG
    media_image1.png
    333
    427
    media_image1.png
    Greyscale
.
(Niwayama et al, citing the CAS abstract for the compounds depicted above.)  This compound reads on a compound of formula (II), wherein formula (II) R1 is a halogen; X is CH2, and n is 1; R2 is a hydrocarboxycarbonyl; and R3 and R4 is a methoxy. 

Claims 9-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., 39(17) J. Med. Chem. 3238-3240 (1996) (citing the CAS abstract for the compounds disclosed therein).  The CAS abstract for Muller discloses the following compounds as well as pharmaceutical compositions thereof:  

    PNG
    media_image2.png
    305
    465
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    298
    381
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    316
    399
    media_image4.png
    Greyscale
.
(Muller et al., citing the CAS abstract for the compounds depicted above.)  These compounds read on compounds of formula (II), wherein formula (II) R1 is hydrocarbyl; X is CH2, and n is 1; R2 is a hydrocarbyloxycarbonyl; R3 and R4 are methoxy. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “carboxyl" for R2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 9 is objected to because of the following informalities:  R1 includes duplicate “optionally substituted hydrocarbylcarbonylamino” groups.  Appropriate correction is required.

Conclusion
Claims 9-25, 28, and29 are not allowed. 
Claim 27 is allowable.
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625